DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The current Office action is responsive to the Remarks and Amendments filed on 11-23-2022. As directed, claims 1, 6, 8-10, 12-16, and 18-19 have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-19 are presently pending in the application.

Response to Amendment
Applicant has amended claims 1, 6, 8, 13-14, and 19 to address antecedent basis issues. The rejections under 35 USC 112(b) of claims 1-19 are hereby withdrawn.
Applicant has amended claims 9-10, 12-13, 15-16, and 18-19 to clarify that a human organism is not positively recited. The rejections of claims 9-19 under 35 USC 101 are hereby withdrawn.

Response to Arguments
Applicant acknowledges (see Remarks as filed page 5, second paragraph) that the Specification contains browser-executable code, and instructs the Examiner to amend the Specification to make the suggested change upon allowance. No claims are found to be allowable herein, and because Applicant has not amended the Specification to make the required changes, the objection to the Specification will be maintained below.
Applicant argues (see page 5, third paragraph of the Remarks as filed through page 6, third paragraph) that each and every suggested change proposed by the Examiner under the Office action heading “Claim Objections” are purely stylistic, and each suggestion is denied.
Examiner respectfully disagrees that each change is stylistic, and an explanation of each objection follows below. 
The objections to claim 2, claim 5, line 2, claim 6, line 2, claim 8, line 6 and line 7, claim 9, line 2, claim 13, lines 2-3, claim 15, lines 2-3, claim 18, line 3, and claim 19, lines 2-3 are each directed to usage of proper grammar in the respective claims in order to ensure that the claims are clearly understood and correctly written.
The objections to claims 5, line 1, claim 6, line 1, claim 12, line 2, claim 13, line 2 regard the use of the phrase “the action” verses “activity”. Examiner notes that the recitation of “activity” rather than “the action” was suggested in order to eliminate the article “the” preceding “action” to alleviate issues with antecedent basis for the claim term. While the lack of antecedent basis for “the activity” does not render the scope unclear in the cited claims, the Examiner maintains that the term should be amended in order to eliminate the article “the”, provide proper antecedent basis by replacing “the” with “an”, or replacing the phrase with “activity” as previously suggested to further clarify the claims.
Similarly, the suggestions made with respect to claim 8, lines 7-8, claim 9, line 1, claim 10, line 1, claim 14, line 3, claim 15, line 1, claim 16, line 2, claim 18, line 2, and claim 19, line 2 were all suggested in order to provide explicit antecedent basis for the claim term “operations” in each of independent claims 8 and 14. In claims dependent from either claim 8 or claim 14, Applicant has recited “the operations” without first introducing “operations” with an explicit antecedent basis. As also noted above, the lack of explicit antecedent basis for “operations” does not render the scope unclear in the cited claims, however the suggested amendments would serve to clarify the claims and ensure explicit antecedent basis for “the operations” recited throughout dependent claims 9-13 and 15-19.
Applicant argues with respect to the suggested amendments to claims 11 and 17 that, while Examiner suggested making a change in order to differentiate the act of administering an anti-depressant drug from an action of the processor, the Specification isn’t limited to administration of the drug separate from the processor. Examiner notes that at each of pages 7 and 20, administration of an anti-depressant drug is recited. Such a step is also shown in Figure 9. However, Applicant has failed to provide any explanation in the Specification as to how the processor of the claimed vibrational device is structured to accomplish the step of administering a drug. Examiner had previously suggested the amendments in claim 11 and 17 with the understanding that administration of the anti-depressant drug was accomplished either by the user of the device, or perhaps a healthcare professional. If it is Applicant’s position that the processor administers the drug, Examiner asks that precise indications of such capabilities from Applicant’s disclosure are provided in the next response. If this is not correct, then Examiner maintains that the language of claims 11 and 17 should be amended to clarify that the processor is not responsible for administering the drug.
Applicant states (see Remarks as filed page 6, fourth paragraph through page 7, first paragraph) that various changes have been made in the claims to obviate indefiniteness rejections. As recited previously, Examiner agrees with this assertion, and the rejections under 35 USC 112(b) have been withdrawn.
Applicant argues (see Remarks as filed page 7, second paragraph) that the rejection of claim 3 under 35 USC 112(d) is improper because claim 3 requires “employing” vibrations to affect the user’s nervous system which is not recited in claims 1 or 2. Examiner respectfully disagrees with this assertion. Claim 1 specifically requires “applying to a body area of the person a therapeutic stimulation device having a tactile transducer” and “emitting with the tactile transducer the therapeutic stimulation pattern as a vibrational output towards the body area”, while claim 2 further requires “causing the tactile transducer to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity”. Given that claim 3 depends from claim 2, and that claim 2 depends from claim 1, claim 3 necessarily encompasses the limitations of claims 1 and 2 by virtue of its dependency. Claim 1 clearly outlines that the vibratory output is directed towards the body area by applying the device to the body area. Further, claim 2 requires the tactile transducer of the device to vibrate in order to stimulate/affect nervous system activity. If the stimulation device is applied to the body area with a vibrational output being directed towards the body area, per claim 1, and the stimulation pattern corresponds to vibrations that affect nervous system activity, per claim 2, how the mere recitation of “employing” the vibrations to affect the previously recited nervous system activity is different from the steps enacted in claims 1 and 2. The rejection will be maintained hereinbelow as it is the Examiner’s position that the use of the vibration pattern of claim 3 is already outlined to affect the nervous system activity in the combination of claim 1 and 2. Thus, claim 3 fails to further narrow the subject matter presented in claim 2.
Applicant states (see Remarks as filed page 7, third paragraph) that various changes have been made in the claims to obviate the 101 rejections. As recited previously, Examiner agrees with this assertion, and the rejections under 35 USC 101 have been withdrawn.
Applicant argues (see Remarks as filed page 8, first paragraph through page 8, fourth paragraph) that the rejection of claims 1-3, 7-10, and 14-16 over Mirzai and Jovanov are traversed because, while Examiner conceded that Mirzai fails to disclose tactile vibration, Jovanov, which Examiner relied on the remedy this deficiency of Mirzai, also fails to indicate that the vibration is tactile, specifically because Jovanov’s binaural beats are not disclosed as being tactile in nature. As previously conceded, Mirzai fails to disclose tactile transduction of a vibration. This is due to the fact that Mirzai only discloses a pair of headphones as the relevant transducer (paragraph 21, lines 1-6), capable of achieving sonic vibration (paragraph 7, lines 10-15).  Of additional note, is that the frequencies relied on in Mirzai to teach the claimed invention are binaural beats (paragraph 7, lines 6-10). While Mirzai is deficient with resepct to tactile vibration, Jovanov explicitly teaches a “vibrator or speaker 138” for applying stimulation via bone conduction (Col. 6, lines 6-7). Notably, Jovanov further teaches that binaural beats, such as those disclosed by Mirzai, can also be delivered via bone conducting headphones (Col. 7, lines 48-51).
Bone conduction, as described by Goldendance Co., Ltd., in “Bone Conduction: How it Works”, “bypasses the eardrums. In bone conduction listening, the bone conduction devices (such as headphones) perform the role of your eardrums. These devices decode sound waves and convert them into vibrations that can be received directly by the Cochlea so the eardrum is never involved. The “sound” reach the ears as vibrations through the bones (or skull) and skin” Thus, the bone conduction established by Jovanov necessarily requires tactile vibration for receiving the sound conducted via the headphones through the user’s bones and skin.
Further, Jovanov explicitly recites a “vibrator” for providing the output to the user. Merriam-Webster online dictionary defines a vibrator as “one that vibrates or causes vibration” such as “a vibrating electrical apparatus used in massage or for sexual stimulation” or “a vibrating device (as in an electric bell or buzzer)”. 
The claims use the term “tactile” to describe the vibration delivered by the stimulation device. Merriam-Webster’s online dictionary defines tactile as “perceptible by touch: tangible” and “of, or relating to, or being the sense of touch”.
Therefore, as claimed, the stimulation device requires “tactile” vibration which, based on the plain meaning of the word “tactile”, is interpreted to require vibration that is perceptible by touch. Jovanov teaches the use of a vibrator for bone conduction of sound to a user. A vibrator, by definition, causes perceptible tactile vibration (i.e., the definition cites to massage and sexual stimulation as exemplary applications of a vibrator). Still further, Goldendance Co., Ltd. define bone conduction such that it requires mechanical vibrations to be perceived by the bones and the skin of a user. Thus, the bone conduction device taught by Jovanov does recite the use of tactile vibration in delivering the stimulation, both in its explicit use of the term “vibrator” and in its use of bone conduction headphones. The rejection employing Mirzai and Jovanov will be maintained hereinbelow.
Applicant argues (see Remarks as filed page 9, first paragraph) that Hyde, employed in the rejections of dependent claims 4-5, 11-12, and 17-18, fails to remedy the perceived deficiencies of the combination of Mirzai and Jovanov. As addressed previously, the combination of Mirzai and Jovanov is not deficient in reading on the claimed limitations. Therefore, Hyde will still be used alongside of Mirzai and Jovanov to reject claims 4-5, 11-12, and 17-18 below.
Applicant argues (see Remarks as filed page 9, second paragraph) that DeRubeis, employed in the rejections of dependent claims 6, 13, and 19, fails to remedy the perceived deficiencies of the combination of Mirzai and Jovanov. As addressed previously, the combination of Mirzai and Jovanov is not deficient in reading on the claimed limitations. Therefore, DeRubeis will still be used alongside of Mirzai and Jovanov to reject claims 6, 13, and 19 below.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 2 is objected to because of the following informalities:  
-Line 2 should be amended to read “emit, as the vibrational output, vibrations” to add commas offsetting the phrase “as the vibrational output” for clarity.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 1 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Line 2 recites “with the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 1 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Line 2 recites “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 6 recites “having stored therein” which Examiner suggests replacing with “having stored thereon” for clarity. 
-Line 7 recites “executed on the processor” which Examiner suggests replacing with “executed by the processor” for clarity.
-Lines 7-8 recite “to perform operations” which Examiner suggests replacing with “to perform a set of operations” for clarity.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 1 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
-Line 2 should be amended to read “emit, as the vibrational output, vibrations” to add commas offsetting the phrase “as the vibrational output” for clarity.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Line 1 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Lines 1-2 recite “wherein the operations further comprise administering an anti-depressant drug to the person.” Examiner suggests replacing this with “wherein an anti-depressant drug is administered to the person.” This is to clarify that the administration is separate from the processor.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Line 2 recites “are configured to be improving” which Examiner suggests replacing with “are configured to improve” for clarity.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Line 2 recites “are configured to be improving” which Examiner suggests replacing with “are configured to improve” for clarity.
-Lines 2-3 recite “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-Line 3 recites “to perform operations” which Examiner suggests replacing with “to perform a set of operations” for clarity. 
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Line 1 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
  -Lines 2-3 should be amended to read “emit, as the vibrational output, vibrations” to add commas offsetting the phrase “as the vibrational output” for clarity.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Line 2 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
-Lines 2-3 recite “wherein the operations further comprise administering an anti-depressant drug to the person.” Examiner suggests replacing this with “wherein an anti-depressant drug is administered to the person.” This is to clarify that the administration is separate from the processor.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Line 2 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
-Line 2 recites “are configured to be improving” which Examiner suggests replacing with “are configured to improve” for clarity.
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
Appropriate correction is required.
-Line 3 recites “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Claim 19 is objected to because of the following informalities:
-Line 2 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity.  
-Line 2 recites “are configured to be improving” which Examiner suggests replacing with “are configured to improve” for clarity.
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Lines 2-3 recite “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or
non- obviousness.
Claims 1-3, 7-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzai (US 2016/026974) in view of Jovanov (US 10,688,274).
Regarding claim 1, Mirzai discloses a method of treating depression in a person (paragraph 8, lines 1-7), the method comprising: 
applying to a body area of the person a therapeutic stimulation device (10) having a 5transducer (16) that is positioned proximate the body area (paragraph 21, lines 1-6; transducer 16 is configured as a pair of headphones understood to be worn by a user);
selecting a therapeutic stimulation pattern that comprises a first oscillation at a first frequency that is in the range of 20-300Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C) and a second oscillation at a second frequency that differs from the first frequency by 0.01-10Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency), the first oscillation and the second oscillation together forming a beat output at the modulation frequency (paragraph 27, lines 5-8; Fig. 3B); 
and 10emitting with the transducer (16) the therapeutic stimulation pattern as a vibrational output toward the body area (paragraph 1, lines 1-3; paragraph 7, lines 1-3).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 20-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .01-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai fails to disclose that the transduction of the vibration is tactile.
However, Jovanov teaches a stimulation device (abstract, lines 1-3) including a tactile transducer (138) for providing vibration via bone conduction (Col. 6, lines 6-7), and that the stimulus can be provided as binaural beats (Col. 7, lines 48-51). Jovanov additionally teaches that the user’s arousal level can be modified using vibration/bone conduction (Col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating depression using binaural beats as disclosed by Mirzai with Jovanov’s teaching that binaural beats can be delivered via bone conduction in order to alter a user’s arousal state, in order to provide the stimulus via a tactile transducer (i.e. the bone conducting speaker/vibrator of Jovanov) as an alternative to the sonic vibration provided by Mirzai. Given that Mirzai and Jovanov are directed to altering a user’s arousal state (Mirzai’s device treats depression, and Jovanov is directed towards relaxation/altering a state of consciousness), and that Jovanov explicitly teaches that binaural beats can be delivered via bone conduction, this modification would result in a reasonable expectation of success.
Regarding claim 2, Mirzai and Jovanov disclose the method of claim 1, as discussed above.
Modified Mirzai discloses the method further comprising causing the tactile transducer (16 of Mirzai configured as a bone conduction speaker) to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).  
Regarding claim 3, Mirzai and Jovanov disclose the method of claim 2, as discussed above.
Modified Mirzai discloses the method further comprising employing the emitted vibrations to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).  
Regarding claim 7, Mirzai and Jovanov disclose the method of claim 1, as discussed above.
Modified Mirzai further discloses wherein the first frequency is in the range of 100- 300 Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C), and wherein the second frequency differs from the first frequency by 0.1-10 Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 100-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .1-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 8, Mirzai discloses a therapeutic stimulation device (10) structured to be applied to a body area of a person proximate a body area to provide stimulation therapy (paragraph 1, lines 1-3; paragraph 7, lines 1-3; paragraph 21, lines 1-6 system 10 includes transducer 16 configured as a pair of headphones understood to be worn by a user Fig. 2) comprising: 
a processor (28) (abstract, lines 1-3, paragraph 22, lines 1-5; claim 1, lines 1-5: the system includes a computer understood to include a processor);
a 5transducer (16) (paragraph 21, lines 1-6; transducer 16 is configured as a pair of headphones understood to be worn by a user);
and a storage (abstract, lines 1-3, paragraph 22, lines 1-5; claim 1, lines 1-5: the system includes a computer understood to include a memory; claim 17, lines 1-2), the storage having stored therein one or more routines which, when executed on the processor, cause the therapeutic stimulation device to perform operations (see abstract; paragraph 22, lines 1-6) comprising:  
selecting a therapeutic stimulation pattern that comprises a first oscillation at a first frequency that is in the range of 20-300Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C) and a second oscillation at a second frequency that differs from the first frequency by 0.01-10Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency), the first oscillation and the second oscillation together forming a beat output at the modulation frequency (paragraph 27, lines 5-8; Fig. 3B); 
and 10emitting with the transducer (16) the therapeutic stimulation pattern as a vibrational output toward the body area (paragraph 1, lines 1-3; paragraph 7, lines 1-3).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 20-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .01-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai fails to disclose that the transduction of the vibration is tactile.
However, Jovanov teaches a stimulation device (abstract, lines 1-3) including a tactile transducer (138) for providing vibration via bone conduction (Col. 6, lines 6-7), and that the stimulus can be provided as binaural beats (Col. 7, lines 48-51). Jovanov additionally teaches that the user’s arousal level can be modified using vibration/bone conduction (Col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating depression using binaural beats as disclosed by Mirzai with Jovanov’s teaching that binaural beats can be delivered via bone conduction in order to alter a user’s arousal state, in order to provide the stimulus via a tactile transducer (i.e. the bone conducting speaker/vibrator of Jovanov) as an alternative to the sonic vibration provided by Mirzai. Given that Mirzai and Jovanov are directed to altering a user’s arousal state (Mirzai’s device treats depression, and Jovanov is directed towards relaxation/altering a state of consciousness), and that Jovanov explicitly teaches that binaural beats can be delivered via bone conduction, this modification would result in a reasonable expectation of success.
Regarding claim 9, Mirzai and Jovanov disclose the device of claim 8, as discussed above.
Modified Mirzai further discloses that the operations cause the tactile transducer (16 of Mirzai configured as a bone conduction speaker) to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).   
Regarding claim 10, Mirzai and Jovanov disclose the device of claim 9, as discussed above.
Modified Mirzai further discloses wherein the operations 10further comprise employing the emitted vibrations to reduce sympathetic nervous system activity in the person (paragraph 2 of Mirzai indicates that the sympathetic nervous system is responsible for activating fight or flight, while the parasympathetic nervous system aids in achieving a rest state; paragraph 6 indicates that the beat frequency can stimulate either of the sympathetic or the parasympathetic nervous system, thus with a frequency stimulating the parasympathetic nervous system, its antagonist, the sympathetic nervous system, would be reduced).  
Regarding claim 14, Mirzai discloses a non-transitory machine-readable storage medium having stored therein instructions (abstract, lines 1-3, paragraph 22, lines 1-5; claim 1, lines 1-5: the system includes a computer understood to include a memory; claim 17, lines 1-2) which, when executed on a processor of a therapeutic stimulation device (10) having a transducer (16) that is positioned proximate a body area of a person (paragraph 1, lines 1-3; paragraph 7, lines 1-3; paragraph 21, lines 1-6: system 10 includes transducer 16 configured as a pair of headphones understood to be worn by a user Fig. 2), cause the therapeutic stimulation device (10) to perform operations comprising: 
treating the person for depression (paragraph 8, lines 1-7);
selecting a therapeutic stimulation pattern that comprises a first oscillation at a first frequency that is in the range of 20-300Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C) and a second oscillation at a second frequency that differs from the first frequency by 0.01-10Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency), the first oscillation and the second oscillation together forming a beat output at the modulation frequency (paragraph 27, lines 5-8; Fig. 3B); 
and 10emitting with the transducer (16) the therapeutic stimulation pattern as a vibrational output toward the body area (paragraph 1, lines 1-3; paragraph 7, lines 1-3).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 20-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .01-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai fails to disclose that the transduction of the vibration is tactile.
However, Jovanov teaches a stimulation device (abstract, lines 1-3) including a tactile transducer (138) for providing vibration via bone conduction (Col. 6, lines 6-7), and that the stimulus can be provided as binaural beats (Col. 7, lines 48-51). Jovanov additionally teaches that the user’s arousal level can be modified using vibration/bone conduction (Col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating depression using binaural beats as disclosed by Mirzai with Jovanov’s teaching that binaural beats can be delivered via bone conduction in order to alter a user’s arousal state, in order to provide the stimulus via a tactile transducer (i.e. the bone conducting speaker/vibrator of Jovanov) as an alternative to the sonic vibration provided by Mirzai. Given that Mirzai and Jovanov are directed to altering a user’s arousal state (Mirzai’s device treats depression, and Jovanov is directed towards relaxation/altering a state of consciousness), and that Jovanov explicitly teaches that binaural beats can be delivered via bone conduction, this modification would result in a reasonable expectation of success.
Regarding claim 15, Mirzai and Jovanov disclose the non-transitory machine-readable storage medium of claim 14, as discussed above.
Modified Mirzai further discloses that the operations cause the tactile transducer (16 of Mirzai configured as a bone conduction speaker) to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).   
Regarding claim 16, Mirzai and Jovanov disclose the non-transitory machine-readable storage medium of claim 15, as discussed above.
Modified Mirzai further discloses wherein the operations 10further comprise employing the emitted vibrations to reduce sympathetic nervous system activity in the person (paragraph 2 of Mirzai indicates that the sympathetic nervous system is responsible for activating fight or flight, while the parasympathetic nervous system aids in achieving a rest state; paragraph 6 indicates that the beat frequency can stimulate either of the sympathetic or the parasympathetic nervous system, thus with a frequency stimulating the parasympathetic nervous system, its antagonist, the sympathetic nervous system, would be reduced).  
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzai (US 2016/026974) in view of Jovanov (US 10,688,274), as applied to claims 3, 8, and 14 above, in further view of Hyde (US 2009/0271217).
Regarding claim 4, Mirzai and Jovanov disclose the method of claim 1, as discussed above.
Modified Mirzai fails to disclose the method further comprising administering an anti- depressant drug to the person.  
However, Hyde teaches a method of combining therapies wherein a prescription psychiatric medication is combined with a sensory experience (abstract, lines 1-4). Hyde further indicates that the psychiatric medication can be an anti-depressant (paragraph 114, line 10; paragraph 157, lines 16-18), and the sensory experience can include sound/vibration (paragraph 126: “Operation 2202 illustrates selecting at least one real-world sensory stimulus as the at least one artificial sensory experience. For example, as shown in FIG. 1, selector module 106 may select at least one real-world sensory stimulus as the at least one artificial sensory experience. In one instance, selector module 106 can select a real-world sensory stimulus including an aroma as an artificial sensory experience. Some examples of a real-world sensory stimulus may include aromas and/or smells, sounds, sights, touch, pressure, temperature and/or heat, and/or vibration.”; paragraph 160 describes: “a soothing music soundtrack”; paragraph 166 describes: a doctor may conduct an interview with the individual to identify sounds, music, and/or smells that the individual considers relaxing “). Hyde indicates that the various types of stimulus can be prescribed alongside of the psychiatric drug in order to ameliorate the side effects of the drug (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to include the step of administering an anti-depressant, as suggested by Hyde, alongside of the tactile stimulation in order to ameliorate side effects of the drug.
Regarding claim 5, Mirzai, Jovanov, and Hyde disclose the method of claim 4, as discussed above.
Modified Mirzai discloses the method further comprising improving the action of the anti- 20depressant drug in the person with the emitting of the vibrational output (Hyde: abstract, lines 3-4 describe ameliorating symptoms of the drug, and the exemplary therapies described in paragraphs 126, 160, 166 provide a rationale for combining the therapy described by Mirzai with an anti-depressant).  
Regarding claim 11, Mirzai and Jovanov disclose the device of claim 8, as discussed above.
Modified Mirzai fails to disclose wherein the operations further comprise administering an anti-depressant drug to the person.  
However, Hyde teaches a method of combining therapies wherein a prescription psychiatric medication is combined with a sensory experience (abstract, lines 1-4). Hyde further indicates that the psychiatric medication can be an anti-depressant (paragraph 114, line 10; paragraph 157, lines 16-18), and the sensory experience can include sound/vibration (paragraph 126: “Operation 2202 illustrates selecting at least one real-world sensory stimulus as the at least one artificial sensory experience. For example, as shown in FIG. 1, selector module 106 may select at least one real-world sensory stimulus as the at least one artificial sensory experience. In one instance, selector module 106 can select a real-world sensory stimulus including an aroma as an artificial sensory experience. Some examples of a real-world sensory stimulus may include aromas and/or smells, sounds, sights, touch, pressure, temperature and/or heat, and/or vibration.”; paragraph 160 describes: “a soothing music soundtrack”; paragraph 166 describes: a doctor may conduct an interview with the individual to identify sounds, music, and/or smells that the individual considers relaxing “). Hyde indicates that the various types of stimulus can be prescribed alongside of the psychiatric drug in order to ameliorate the side effects of the drug (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to include the step of administering an anti-depressant, as suggested by Hyde, alongside of the tactile stimulation in order to ameliorate side effects of the drug.
Regarding claim 12, Mirzai, Jovanov, and Hyde disclose the device of claim 11, as discussed above.
Modified Mirzai further discloses wherein the operations 15further comprise improving the action of the anti-depressant drug in the person with the emitting of the vibrational output (Hyde: abstract, lines 3-4 describe ameliorating symptoms of the drug, and the exemplary therapies described in paragraphs 126, 160, 166 provide a rationale for combining the therapy described by Mirzai with an anti-depressant).  
Regarding claim 17, Mirzai and Jovanov disclose the non-transitory machine-readable storage medium of claim 14, as discussed above.
Modified Mirzai fails to disclose wherein the operations further comprise administering an anti-depressant drug to the person.  
However, Hyde teaches a method of combining therapies wherein a prescription psychiatric medication is combined with a sensory experience (abstract, lines 1-4). Hyde further indicates that the psychiatric medication can be an anti-depressant (paragraph 114, line 10; paragraph 157, lines 16-18), and the sensory experience can include sound/vibration (paragraph 126: “Operation 2202 illustrates selecting at least one real-world sensory stimulus as the at least one artificial sensory experience. For example, as shown in FIG. 1, selector module 106 may select at least one real-world sensory stimulus as the at least one artificial sensory experience. In one instance, selector module 106 can select a real-world sensory stimulus including an aroma as an artificial sensory experience. Some examples of a real-world sensory stimulus may include aromas and/or smells, sounds, sights, touch, pressure, temperature and/or heat, and/or vibration.”; paragraph 160 describes: “a soothing music soundtrack”; paragraph 166 describes: a doctor may conduct an interview with the individual to identify sounds, music, and/or smells that the individual considers relaxing “). Hyde indicates that the various types of stimulus can be prescribed alongside of the psychiatric drug in order to ameliorate the side effects of the drug (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to include the step of administering an anti-depressant, as suggested by Hyde, alongside of the tactile stimulation in order to ameliorate side effects of the drug.
Regarding claim 18, Mirzai, Jovanov, and Hyde disclose the non-transitory machine-readable storage medium of claim 17, as discussed above.
Modified Mirzai further discloses wherein the operations 15further comprise improving the action of the anti-depressant drug in the person with the emitting of the vibrational output (Hyde: abstract, lines 3-4 describe ameliorating symptoms of the drug, and the exemplary therapies described in paragraphs 126, 160, 166 provide a rationale for combining the therapy described by Mirzai with an anti-depressant).  
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzai (US 2016/026974) in view of Jovanov (US 10,688,274) in further view of Hyde (US 2009/0271217), as applied to claims 5, 12, and 19 above, in further view of DeRubeis (“Cognitive therapy versus medication for depression: treatment outcomes and neural mechanisms”).
Regarding claim 6, Mirzai, Jovanov, and Hyde disclose the method of claim 5, as discussed above.
Modified Mirzai fails to disclose the method further comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain.  
However, DeRubeis teaches a method comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain (page 794, 1st column: “whereas increased rostral and subgenual cingulate activity might predict a better response to ADM.” Where “ADM” is described as antidepressant medication on page 788).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to stimulate areas of the anterior cingulate cortex, as suggested by DeRubeis, in order to enhance the effects of a prescribed and administered antidepressant medication.
Regarding claim 13, Mirzai, Jovanov, and Hyde disclose the therapeutic stimulation device of claim 12, as discussed above.
Modified Mirzai fails to disclose the device further comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain.  
However, DeRubeis teaches a method comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain (page 794, 1st column: “whereas increased rostral and subgenual cingulate activity might predict a better response to ADM.” Where “ADM” is described as antidepressant medication on page 788).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by modified Mirzai to stimulate areas of the anterior cingulate cortex, as suggested by DeRubeis, in order to enhance the effects of a prescribed and administered antidepressant medication.
Regarding claim 19, Mirzai, Jovanov, and Hyde disclose the non-transitory machine-readable storage medium of claim 18, as discussed above.
Modified Mirzai fails to disclose the medium further comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain.  
However, DeRubeis teaches a method comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain (page 794, 1st column: “whereas increased rostral and subgenual cingulate activity might predict a better response to ADM.” Where “ADM” is described as antidepressant medication on page 788).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable storage medium described by modified Mirzai to stimulate areas of the anterior cingulate cortex, as suggested by DeRubeis, in order to enhance the effects of a prescribed and administered antidepressant medication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785